ORDER

PER CURIAM.
The Missouri State Highway Patrol Criminal Records Repository appeals from the trial court’s judgment ordering the expungement of Melissa Vitale’s (Respondent) arrest records pursuant to Section 610.123 RSMo 2006. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in granting Respondent’s petition to expunge. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).